Citation Nr: 0411633	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  98-19 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and her grandson


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran had recognized service from November 1941 to July 
1942, and from August 1945 to December 1945.  He was a 
prisoner of war (POW) from April 1942 to July 1942.  The 
veteran died in December 1953.  The appellant is his 
surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision in which the 
RO denied entitlement to service connection for the cause of 
the veteran's death.

In September 2000, this case was remanded by the Board to the 
RO for additional evidentiary development.

In July 2003, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran died in December 1953.  The certificate of 
death lists the immediate cause of death as internal 
hemorrhage.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by a disability incurred in or aggravated by service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The United States Court of Appeals for Veteran Claims 
recently has held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOC's) that have been issued, and correspondence 
from the RO, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
her claim and the new VCAA regulations.  

In particular, the Board notes an evidence development letter 
dated in June 2003 letter in which the appellant was advised 
of the type of evidence necessary to substantiate her claim.  
In that letter, the appellant was also advised of her and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the appellant and what evidence should 
be provided by VA.  In addition, the RO advised the appellant 
to identify any other evidence or information that she wished 
for VA to obtain on her behalf.  See Pelegrini, supra.

It also appears that all obtainable evidence identified by 
the veteran relative to her claims has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The Board notes that the appellant has identified two private 
physicians who treated the veteran prior to his death, and 
that the records from these physicians have not been obtained 
and associated with the claims folder.  However, the 
appellant has indicated that both of these physicians are 
deceased and that their records are no longer available.

The Board also notes that, while the notice letter provided 
to the appellant was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the appellant was provided the 
opportunity to testify at a personal hearing before the 
undersigned.  The Board believes that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  In addition, in a September 2001 letter, the 
appellant expressed frustration regarding the delay in 
adjudication of her claim.  

Therefore, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  

II.  Analysis

The Board notes that the veteran's service medical records 
are apparently unavailable and are considered lost.  The 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  The Board would also point out 
that the record does contain a processing affidavit executed 
by the veteran shortly before his release from service in 
December 1945.  In that document, he reported that he had no 
wounds or illnesses incurred during service.  

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that the veteran developed peptic ulcer disease as a 
result of his captivity as a POW in service, and that the 
condition caused in an internal hemorrhage that resulted in 
his death.

In support of her claim, she has submitted a certificate of 
death showing that the veteran died in December 1953.  This 
certificate lists the immediate cause of death as 
"hemorrhage internal".

She also submitted a January 1999 report from Dr. K., a 
private physician.  In this report, the physician explained 
that, during his captivity in 1942, the veteran lost so much 
weight that he was unrecognizable.  The physician also noted 
that the veteran was complaining of burning epigastric pain 
associated with vomiting of blood and the passing of black, 
sticky stools.  In addition, the physician noted that the 
veteran's condition had progressively worsened one week prior 
to his death, and that he was vomiting and passing black 
stools more frequently.

In his report, the physician explained that the term 
"internal hemorrhage" literally means "bleeding from 
within".  Dr. K. indicated that, with a history of 
hematemesis and melena, the veteran's bleeding suggested a 
lesion in the upper gastrointestinal tract.  The four most 
common causes of this disorder were noted to be peptic ulcer 
disease, erosive gastritis, varices, and esophagogastric 
mucosal tear.  Dr. K. determined that, because the veteran's 
symptoms lasted for a long time, it was unlikely that his 
condition was caused by an esophagogastric mucosal tear or 
varices.  The physician further determined, however, that 
peptic ulcer disease and erosive gastritis could both be the 
result of often missing meals, and, because the veteran had 
lost so much weight during captivity, it was likely that his 
condition was caused by one of these two disorders.

The appellant also submitted a medical certificate from Dr. 
C., who indicated that the veteran had developed symptoms of 
epigastric pain when he was confined to prison.  The 
physician explained that, because the veteran was not 
provided food or medical attention during his captivity, he 
could have developed a bleeding ulcer.  Dr. C. further 
explained that the basis of his conclusion was the presence 
of chronic epigastric pain, nausea, vomiting, the passing of 
black stool, and the vomiting of fresh blood.  

The appellant also submitted a medical certificate from Dr. 
Santa Maria, a physician who indicated that he had treated 
the veteran off and on from 1947 to 1952 for hypertension, 
internal hemorrhage, and heart disease.  

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

For certain chronic disorders, such as peptic ulcer disease, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

If a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, certain 
diseases, shall be service-connected if manifest to a degree 
of 10 percent or more at any time after service discharge or 
release from active military service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(c) (2003).

These diseases are avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residual of frostbite (if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; and peripheral neuropathy except where 
directly related to infectious causes.  For the purposes of 
this section, the term beriberi heart disease includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  38 C.F.R. §§ 3.307, 
3.309(c). 

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that a 
service-connected disability caused or contributed to the 
veteran's death.  In particular, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran developed peptic ulcer disease within one year of his 
separation from service or at any time since his separation 
from service, or that such disability caused or contributed 
to his death in December 1953.

The Board has considered the opinion letters from Drs. K. and 
C., who both suggested that the veteran had developed peptic 
ulcer disease as a result of his captivity in service.  
However, the Board notes that neither of these physicians 
have been identified as having actually treated the veteran 
prior to his death, and that both of their opinions were 
apparently rendered more than forty-six years following his 
death.  Furthermore, because there are no medical records 
available from the veteran's military service or for the 
period between his separation and his death, it appears that 
they both based their opinion entirely upon a history 
provided by the appellant, who was herself recalling events 
that occurred more than forty-six years previously.  

For this reason, the Board concludes that these physician's 
assertions are built on speculation regarding the underlying 
facts of the veteran's case, and speculation regarding the 
etiology of the internal hemorrhage that caused his death.  
The Board believes this conclusion to be consistent with Dr. 
K.'s inability to determine whether the hemorrhage was caused 
by either erosive gastritis or peptic ulcer disease.

The Board also believes this conclusion to be consistent with 
an opinion rendered by a VA physician who reviewed the 
veteran's claims folder.  The physician explained that Dr. K. 
had listed four possible causes of upper gastrointestinal 
bleeding, but had failed to note gastric carcinoma lymphoma 
or vascular disability, such as angiodysplasia, which could 
also cause massive upper gastrointestinal bleeding.  The 
physician noted that neither of these causes had been 
excluded in this patient.  Thus, the physician determined 
that, although peptic ulcer disease was a possible cause of 
the veteran's death, such a conclusion was purely speculative 
in this case.

In short, the Board believes that the opinion letters from 
Drs. K. and C. are based entirely on speculation and are 
entitled to no probative weight.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a medical 
opinion based on speculation, without supporting clinical 
evidence, does not provide the required degree of medical 
certainty and would be of no probative value.  Bloom v. West, 
12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 
177, 180 (1995).  The Court has also held that the Board 
correctly rejected a medical opinion where "the conclusion 
reached by the physician [was] clearly based on the history 
provided by the veteran."  Reonal v. Brown, 5 Vet. App. 458, 
460 (1993).  In Reonal, the Court also held that "[The] Board 
[is] not bound to accept opinions of two physicians who made 
diagnoses of PTSD...almost 20 years following appellant's 
separation from service and who necessarily relied on history 
related by appellant."  Id. at 460-461; Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

The Board has also considered the June 1996 letter from Dr. 
Santa Maria, who reported that he had treated the veteran off 
and on from 1947 to 1952 for hypertension, internal 
hemorrhage, and heart disease.  

However, as explained in an undated Memorandum for File 
signed by an RO adjudication officer, an interview with Dr. 
Santa Maria disclosed that he graduated from the University 
of Santo Tomas and received his medical license in 1937 and 
that he specialized in pulmonary diseases.  It was noted that 
the records on file at the Professional Regulations 
Commission showed that Dr. Santa Maria last renewed his 
medical license in 1975; and that his correspondence showed 
his current position as Medical Officer V - OIC, Field 
Operations, Regional Health Office No. 4, Department of 
Health, Laguna Provincial Chest Center, Santa Cruz, Laguna.  
The memorandum further states that Dr. Santa Maria was a 
regular contributor of medical statements in support of VA 
claimants and that the statements usually identified medial 
conditions and often reported that treatment was rendered 40 
to 50 years ago.  Moreover, the memorandum states that the RO 
had made numerous requests for Dr. Santa Maria's clinical 
and/or treatment files contemporaneous to the periods of 
alleged treatment, but that Dr. Santa Maria had advised the 
RO that all such records were destroyed by fire in 1983.  It 
was concluded that statements from Dr. Santa Maria describing 
medical histories prior to 1983 were based solely upon the 
doctor's memory and were unsubstantiated by supportive 
medical documentation.  Therefore, it was deemed to be of no 
useful purpose to pursue further development of clinical 
records from Dr. Santa Maria for treatment rendered prior to 
1983.

Therefore, because the record reflects that Dr. Maria's 
opinion is unsubstantiated by supportive medical 
documentation, and that it was apparently rendered entirely 
based on the physician's memory over forty years following 
the alleged treatment, the Board concludes that Dr. Maria's 
findings lack probative value.

Although the appellant and her grandson may believe that the 
veteran had peptic ulcer disease as a result of his military 
service, and that this disability caused or contributed to 
his death, they are not considered qualified to render 
medical opinions regarding diagnoses or the etiology of 
medical disorders, and their opinion is entitled to no weight 
or probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993)

In summary, the Board concludes that there is no credible and 
probative evidence of record suggesting that the veteran 
developed peptic ulcer disease within one year of his 
separation from service or at any time since his separation 
from service, or that such disability caused or contributed 
to his death in December 1953.  In fact, the Board found the 
most probative evidence of record to be the report of the VA 
physician who reviewed the claims folder and determined that 
it would be purely speculation to conclude that peptic ulcer 
disease was the source of the internal hemorrhage that caused 
to the veteran's death.  

Thus, the Board finds that the preponderance of the evidence 
is against granting entitlement to service connection for the 
cause of the veteran's death.  Therefore, the benefit sought 
on appeal is denied.




ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



